TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00270-CR



                                     Mike Palacios, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-09-206640, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Mike Palacios has filed a pro se notice of appeal from his conviction for

the offense of driving while intoxicated. The district court has certified that this is a plea-bargain

case, the defendant has no right of appeal, and the defendant has waived the right of appeal. See

Tex. R. App. P. 25.2(a)(2), (d). Accordingly, we dismiss the appeal.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed

Filed: July 9, 2010

Do Not Publish